Exhibit 99.1 News Release FOR IMMEDIATE RELEASE Contacts: Chuck Coppa, CFO or Lyle Jensen, CEO GreenMan Technologies, 781-224-2411 Investor Relations Contacts John Nesbett or Jennifer Belodeau Institutional Marketing Services (IMS), 203-972-9200 GreenMan Technologies Signs Exclusive Worldwide License Agreement For A Patented Alternative Fuel Technology For Diesel Engines CARLISLE, Iowa – June 22, 2009 GreenMan Technologies, Inc. (OTCBB: GMTI), today announced the signing of an exclusive license agreement with American Power Group, Inc. (“APG”), an Iowa corporation for the worldwide commercialization of APG’s patented dual fuel alternative energy technology. APG’s dual fuel alternative energy system is a unique external fuel delivery enhancement system that converts existing diesel engines into more efficient and environmentally friendly engines that have the flexibility to run on: 1) diesel fuel and compressed natural gas (“CNG”); 2) diesel fuel and bio-methane, or 3) 100% on diesel fuel depending on the circumstances.The proprietary technology seamlessly displaces up to 70% of the normal diesel fuel consumption with CNG or bio-methane and the energized fuel balance between the two fuels is maintained with a patented control system ensuring the engines operate to Original Equipment Manufacturers’ (“OEM”) specified temperatures and pressures with no loss of horsepower.Installation requires no engine modification unlike the more expensive high-pressure alternative fuel systems in the market.Additional dual fuel system combinations are under development and will also be covered by this License Agreement. APG’s fuel technology upgrade is ideally suited for the large domestic and international installed base of both stationary and vehicular diesel engines estimated to be in the millions in both the U.S. and internationally.The stationary market includes primary and backup diesel power generation for hospitals, critical care facilities, cold storage warehouses, data centers, financial centers and exchanges and government facilities, while vehicular applications include school buses, public transit, refuse haulers, commercial route fleets, government vehicles, and short-haul trains.Over 1,000 APG systems are already in operation in North and South America, Africa, India and Pakistan.
